UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 11, 2017 Senomyx, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-50791 33-0843840 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4767 Nexus Centre Drive San Diego, California (Address of principal executive offices) (Zip Code) (858) 646-8300 (Registrant’s telephone number, including area code Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Explanatory Note This Form 8-K/A is being filed as an amendment to the Current Report on Form 8-K filed on May 17, 2017 (the “Original 8-K”) by Senomyx, Inc. (the “Company”). As disclosed in the Original 8-K, because certain shares of common stock that were present at the Company’s 2017 annual meeting of stockholders held on May 11, 2017 (the “Annual Meeting”) were not delivered to the independent inspector of elections, the independent inspector of elections had not as of the date of the Original 8-K released its final tabulation of voting results for each of the matters submitted at the Annual Meeting. The Company is filing this amendment to provide the final voting results of the Annual Meeting and report certain additional matters. Item1.01. Entry into a Material Definitive Agreement. On May 19, 2017, Senomyx, Inc. (the “Company”) entered into a standstill agreement (the “Standstill Agreement”) with “Concerned Shareholders and Nominees of Senomyx” (“CSNS”) regarding the election of directors to the Company’s board of directors (the “Board”) at the Annual Meeting and certain related matters. Annual Meeting Matters Pursuant to the Standstill Agreement, CSNS irrevocably withdrew its previous nomination notices, its nominations of an alternative slate of seven directors set forth in its definitive proxy statement and GOLD proxy card, and its proxy solicitation in support of its alternative slate of directors in opposition to the Board, each with immediate effect. Under the terms of the Standstill Agreement, CSNS also accepted that (i) a quorum was present at the Annual Meeting (ii) the Annual Meeting was properly held in accordance with the Company’s certificate of incorporation, bylaws and applicable law, and (iii) all business at the Annual Meeting was lawfully conducted. Additionally, CSNS waived any and all claims against or rights to contest the Annual Meeting in any respect, including with respect to the presence of a quorum or the validity of the Annual Meeting’s election results. Standstill Under the terms of the Standstill Agreement, until the first business day after the Company’s 2020 annual meeting of stockholders, CSNS agreed to customary standstill provisions with regards to share purchases, proxy contests, non-disparagement, litigation, and other related matters during the term of the Standstill Agreement. A dditionally, the Company agreed during the term of the Standstill Agreement not to disparage CSNS and to abstain from pursuing any lawsuit or proceeding against CSNS in connection with any events or circumstances related to the proxy contest or the Annual Meeting known to the Company as of the date of the Standstill Agreement. The foregoing summary of the Standstill Agreement or any of the terms therein, as applicable, does not purport to be complete and is qualified in its entirety by reference to the full text of the Standstill Agreement, a copy of which is attached to this Current Report on Form 8-K as Exhibit 10.1, and is incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders. On May 21, 2017, the independent inspector of elections for the Annual Meeting delivered to the Company its final tabulation of voting results for each of the matters submitted at the Annual Meeting. The stockholders voted on the following proposals and cast their votes as described below. Proposal 1: Election of Directors Board of Directors Nominees Name VotesFor Votes Withheld Broker Non-Votes Stephen A. Block,Esq. N/A Mary Ann Gray, Ph.D. N/A Michael E. Herman N/A John Poyhonen N/A Kent Snyder N/A Dan Stebbins N/A Christopher Twomey N/A Concerned Shareholders and Nominees of Senomyx Nominees Name VotesFor Votes Withheld Broker Non-Votes Barry A. Igdaloff N/A Lee D. Keddie N/A Benjamin E. Large N/A Gus D. Halas N/A David W. Pointer N/A Robert G. Pearse N/A Mark D. Stolper N/A Based on these results, the following nominees were elected as directors at the Annual Meeting, each to serve until the next annual meeting of stockholders and until his or her successor is elected and qualified: Stephen A. Block, Mary Ann Gray, Michael E. Herman, John Poyhonen, Kent Snyder, Daniel E. Stebbins and Christopher J. Twomey. Proposal 2: Ratification of selection of independent registered public accounting firm for the fiscal year ending December 31, 2017 For Against Abstain Broker Non-Votes Votes: N/A Proposal 3: Approve a resolution providing advisory approval of the Company's executive compensation. For Against Abstain Broker Non-Votes Votes: N/A Proposal 4: Approved a resolution providing advisory approval of the frequency of future advisory votes on executive compensation. 1 Year 2 Years 3 Years Abstain Broker
